Citation Nr: 1030536	
Decision Date: 08/16/10    Archive Date: 08/24/10

DOCKET NO.  06-03 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio
 
 
THE ISSUE
 
Entitlement to service connection for the cause of the Veteran's 
death.  
 
 
REPRESENTATION
 
Appellant represented by:  Disabled American Veterans
 
 
ATTORNEY FOR THE BOARD
 
M. Carsten, Counsel
 
 
 
 
INTRODUCTION
 
The Veteran served on active duty from August 1981 to September 
1981 and from November 1988 to September 1992.  He also had a 
period of active duty for training from November 1983 to May 
1984.  The Veteran passed away in March 2004.  At the time of his 
death, the appellant was his surviving spouse.  See 38 C.F.R. 
§ 3.50 (2009).
 
This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  
 
In the December 2005 Form 9, the appellant requested both a local 
hearing and a travel board hearing.  A local hearing was 
scheduled for in March 2006.  The appellant canceled this 
hearing.  A travel board hearing was scheduled for in July 2008, 
but the appellant failed to report.  She has not requested that 
the hearing be rescheduled.  As such, the Board will proceed with 
the claim.  
 
 
FINDINGS OF FACT
 
1.  At the time of his death in March 2004, the Veteran was 
service-connected for a chronic lumbar muscle strain, evaluated 
as 10 percent disabling; and for a left varicocele, evaluated as 
noncompensable.  
 
2.  The Certificate of Death lists the immediate cause of death 
as an acute cardiopulmonary arrest due to metastatic lung 
carcinoma with bone and brain metastases.  Other significant 
conditions contributing to death but not resulting in the 
underlying cause were listed as osteoporosis, gastroesophageal 
reflux disease, deep venous thrombosis, and high blood pressure.  
 
3.  There is no evidence of either a cardiovascular disorder or 
lung cancer during service, neither disorder was manifested to a 
compensable degree within one year following discharge from 
active duty; and evidence of record does not show that such 
disabilities are otherwise etiologically related to service.
 
4.  The preponderance of the evidence is against finding that any 
of the other significant conditions listed on the Certificate of 
Death were a contributory cause of death as defined by 
regulation; and there is no evidence that any of these 
disabilities were incurred during service, manifested to a 
compensable degree within any applicable presumptive period, or 
were otherwise related to active military service or events 
therein.  
 
 
CONCLUSION OF LAW
 
A disability incurred or aggravated in service, a disability that 
may be presumed to have been incurred in service, or a disability 
that is otherwise related to service did not cause or contribute 
substantially or materially to the cause of the Veteran's death.  
38 U.S.C.A. §§ 1110, 1131, 1310, 5103, 5103A (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.312 (2009).
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSION
 
Veterans Claims Assistance Act of 2000 (VCAA)
 
The requirements of the VCAA have been met.  There is no issue as 
to providing an appropriate application form or completeness of 
the application.  VA notified the appellant in correspondence 
dated in June 2004 of the information and evidence needed to 
substantiate and complete a claim, to include notice of what part 
of that evidence is to be provided by the claimant, and notice of 
what part VA will attempt to obtain.  The Board acknowledges that 
VA did not provide notice how effective dates are assigned.  The 
record, however, shows that any prejudice that failure caused was 
harmless, as the Board concludes below that the preponderance of 
the evidence is against the appellant's claim, and thus any 
questions concerning effective dates are moot
 
In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the United States 
Court of Appeals for Veterans Claims (Court) held that in the in 
the context of a 38 U.S.C.A. § 1310 Dependency and Indemnity 
Compensation (DIC) claim, 38 U.S.C.A. § 5103(a) notice must 
include (1) a statement of the conditions, if any, for which a 
veteran was service connected at the time of his death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-connected 
condition; and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not yet 
service connected.  
 
In pertinent part, a VA letter dated in June 2004 advised that to 
support a claim for DIC benefits, the evidence must show that the 
Veteran died from a service-related injury or disease.  The 
October 2004 rating decision specifically advised the appellant 
that at the time of his death, the Veteran was service-connected 
only for chronic lumbar muscle strain and left varicocele and 
that the evidence failed to show that death was related to 
military service.  A copy of that rating decision was provided to 
the appellant in November 2004.  The December 2005 statement of 
the case set forth the laws and regulations pertaining to service 
connection, and stated that the evidence failed to show lung 
cancer was related to the Veteran's military service.  On review, 
the appellant has been substantially and fully advised of the 
necessary information sufficient to comply with Hupp.  The claim 
was readjudicated in the May 2007 supplemental statement of the 
case.  
 
VA has fulfilled its duty to assist.  The claims file contains 
the Veteran's service treatment records, VA medical center 
records, and private medical records.  A VA outpatient record 
dated in January 2001 indicates that the Veteran was no longer 
working due to Epstein-Barr and that he had applied for 
disability benefits from the Social Security Administration.  

The Board acknowledges that Social Security records were not 
obtained.  VA has an obligation to secure Social Security 
Administration records if there is a reasonable possibility that 
the records would help to substantiate the Veteran's claim.  Golz 
v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In this regard, 
however, the record shows that the Veteran appellant applied for 
Social Security benefits for Epstein Barr Virus, and not for 
either a cardiovascular disorder or lung cancer.  Second, it is 
only remotely possible that records from the Social Security 
Administration would address whether the Veteran's lung cancer, 
and his acute cardiopulmonary arrest therefrom, was related to 
active military service.  Given that the appellant has not 
asserted, and as there is no reason to believe that Social 
Security Administration records would contain, additional 
information relevant to the claim on appeal, there is no duty to 
secure those records.  The duty to assist is limited to 
specifically identified documents that by their nature would be 
facially relevant and material to the claim and there is no duty 
to conduct a fishing expedition.  Gobber v. Derwinski, 2 Vet. 
App. 470, 472 (1992).  Under the circumstances of this case, a 
remand to request Social Security Administration records would 
serve no useful purpose and is not required.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  
 
The Board also acknowledges that a medical opinion was not 
obtained to determine whether the Veteran's cause of death was 
related to active military service.  As discussed below, there is 
no evidence of a cardiovascular disorder or lung cancer during 
service or for many years thereafter, and the record does not 
contain competent evidence suggesting a relationship between the 
Veteran's cause of death and active military service.  As such, 
the requirements for a VA medical opinion are not met.  38 C.F.R. 
§ 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).
 
Finally, the December 2005 statement of the case indicates that 
treatment records were received from Dr. E. B.  The claims file 
contains a cover letter dated in October 2005 requesting records 
from Dr. E. B. related to the Veteran.  The associated 
authorization, however, pertained to and was completed by an 
individual other than the Veteran.  Records from this physician 
were subsequently received and they clearly pertained to the 
individual listed on the authorization.  They did not pertain to 
the Veteran that is the subject of the appeal.  Accordingly, the 
misfiled documents were removed pursuant to Chairman's Memorandum 
01-06-20.  
 
In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness of 
this adjudication.  38 C.F.R. § 3.159(c).  
 
Analysis
 
Dependency and indemnity compensation is payable to a surviving 
spouse of a qualifying veteran who died from a service-connected 
disability.  38 U.S.C.A. § 1310.  The death of a veteran will be 
considered as having been due to a service-connected disability 
when the evidence establishes that such disability was either the 
principal or a contributory cause of death.  The issue involved 
will be determined by exercise of sound judgment, without 
recourse to speculation, after a careful analysis has been made 
of all the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports.  38 C.F.R. § 
3.312(a).
 
A service-connected disability will be considered as the 
principal (primary) cause of death when such disability, singly 
or jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related thereto.  
38 C.F.R. § 3.312(b).
 
A contributory cause of death is inherently one not related to 
the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown that 
it contributed substantially or materially; that it combined to 
cause death; that it aided or lent assistance to the production 
of death.  It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c)(1).
 
Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death primarily 
due to unrelated disability.  In the same category there would be 
included service-connected disease or injuries of any evaluation 
(even though evaluated as 100 percent disabling) but of a 
quiescent or static nature involving muscular or skeletal 
functions and not materially affecting other vital body 
functions.  38 C.F.R. § 3.312(c)(2).
 
Service-connected disease or injuries involving active processes 
affecting vital organs should receive careful consideration as a 
contributory cause of death, the primary cause being unrelated, 
from the viewpoint of whether there were resulting debilitating 
effects and general impairment of health to an extent that would 
render the person materially less capable of resisting the 
effects of other disease or injury primarily causing death.  
Where the service-connected condition affects vital organs as 
distinguished from muscular or skeletal functions and is 
evaluated as 100 percent disabling, debilitation may be assumed.  
38 C.F.R. § 3.312(c)(3).
 
In determining whether service connection is warranted for the 
cause of the Veteran's death, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against the claim, in 
which case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2009).  
 
The Certificate of Death lists the immediate cause of the 
Veteran's death as acute cardiopulmonary arrest due to metastatic 
lung carcinoma with bone and brain metastasis.  Other significant 
conditions contributing to death but not resulting in the 
underlying cause were listed as osteoporosis, gastroesophageal 
reflux disease, deep vein thrombosis, and high blood pressure.  
 
In her August 2005 notice of disagreement, the appellant stated 
that the Veteran spent more than two years in the Southwest Asia 
theater and was exposed to environmental hazards and other 
carcinogenic substances.  
 
At the time of his death, the Veteran was service-connected for 
chronic lumbar muscle strain (10 percent); and left varicocele (0 
percent).  
 
The Veteran was not service-connected for either a cardiovascular 
disorder or lung cancer.  The Board notes that entitlement to 
service connection for lung cancer, on an accrued benefits basis, 
was denied in October 2004.  Notwithstanding, the Board must 
determine whether service connection should have been granted for 
that disability on a de novo basis as part of the appellant's 
claim for service connection for the cause of the Veteran's 
death.  
 
A service-connected disorder is one which was incurred or 
aggravated by active service, or in the case of certain diseases, 
like cardiovascular-renal disease (including hypertension) and 
malignant tumors, was demonstrated to a compensable degree within 
one year following separation from active duty.  38 U.S.C.A. §§ 
1110, 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309(a).
 
An October 1983 private medical statement addressed to the Army 
National Guard indicates that an examination of the Veteran 
revealed no evidence of an asthmatic condition.  His chest was 
clear to auscultation and percussion and the physician stated 
that any respiratory wheezes the Veteran may experience were 
limited to upper respiratory infections.  
 
In an October 1988 report of medical history the Veteran reported 
that he had asthma until age 12.  A physical examination in 
October 1988 did not result in a diagnosis of asthma.  

In May 1991, the Veteran was seen with complaints of coughing and 
congestion.  There was diffuse wheezing in the lung fields.  The 
assessment was rule out obstructive pulmonary disease.  Chest x-
ray showed old granulomatous disease but no active disease.  The 
Veteran was seen in follow-up in June 1991, following which the 
appellant was assessed as having asthma.  On examination in July 
1992, the Veteran's heart, lungs and chest were reported as 
normal on clinical evaluation.  Chest x-ray was also reported as 
within normal limits.  The Veteran's blood pressure was within 
normal limits.
 
A November 2002 private discharge summary indicates that the 
Veteran was admitted for further workup after a CAT scan of the 
head suggested a brain mass.  The Veteran reported a loss of 
awareness a few weeks prior.  He admitted to working around 
hydrocarbon fumes at work, and the Veteran's habits included 
smoking three-quarters of a pack of cigarettes per day over the 
prior 30 years.  The final diagnosis was metastatic lung 
carcinoma with metastases to the brain.  Subsequent records show 
the Veteran underwent both radiation and chemotherapy treatments, 
but passed away in March 2004.  
 
On review, there is no evidence of lung cancer during service or 
for many years thereafter.  The Board acknowledges the in-service 
treatment for asthma, but this appears to have resolved without 
residuals.  That is, the Veteran's lungs and heart were reported 
as normal prior to separation.  Additionally, the record does not 
contain competent evidence relating the Veteran's primary cause 
of his death, i.e. cardiopulmonary arrest secondary to lung 
cancer,  to active military service or events therein.  The Board 
acknowledges the appellant's arguments regarding exposure to 
carcinogens during the Gulf War, but as a lay person the 
appellant is not competent to render an opinion which requires 
specialized medical knowledge.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  
 
Entitlement to service connection for lung cancer may be granted 
on a presumptive basis if a Veteran served in Vietnam during the 
Vietnam era.  See 38 C.F.R. §§ 3.307, 3.309(e).  On review, there 
is no evidence that the Veteran served in Vietnam during the 
applicable time period.  
 
The Board acknowledges the Veteran's service in the Southwest 
Asia theater of operations during the Persian Gulf War.  Acute 
cardiopulmonary arrest and lung cancer, however, are not 
undiagnosed illnesses or medically unexplained chronic 
multisymptom illnesses and there is no basis for establishing 
service connection pursuant to 38 C.F.R. § 3.317.
 
In summary, the Veteran was not service-connected for the 
disabilities listed as the immediate cause of his death, and as 
explained above, there is no basis for establishing service 
connection.
 
Finally, the Board acknowledges that the Certificate of Death 
listed other significant conditions that contributed to the 
Veteran's death but did not result in the underlying cause.  The 
competent evidence of record, however, preponderates against 
finding that any of the listed disabilities, i.e., osteoporosis, 
gastroesophageal reflux disease, deep venous thrombosis, and high 
blood pressure, contributed substantially and materially to 
death.  Even assuming, without conceding, that any of the listed 
disabilities were a contributory cause as contemplated by 
regulation, there is no competent evidence that the disabilities 
were present during service or manifested during any applicable 
presumptive period.  Further, the record does not contain 
competent evidence establishing a relationship to service.  
 
The Board acknowledges the appellant's sincere belief that the 
Veteran's death is related to his active military service.  
Notwithstanding, the preponderance of the evidence is against the 
claim.  Hence, the doctrine of reasonable doubt is not for 
application.  38 C.F.R. § 3.102.
 

ORDER
 
Entitlement to service connection for the cause of the Veteran's 
death is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


